Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
STATUS OF APPLICATION, AMENDMENTS, AND/OR CLAIMS
APPLICANT’S AFTER-FINAL AMENDMENT OF THE CLAIMS FILED 19 JANUARY 2022 HAS BEEN ENTERED. APPLICANT’S REMARKS FILED 19 JANUARY 2022 ARE ACKNOWLEDGED. 
CLAIMS 1-53, 55-61, 63 AND 65 ARE CANCELLED. CLAIMS 68-77 HAVE BEEN ADDED. CLAIMS 54, 62, 64 AND 66-77 ARE PENDING.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Seth E. Cockrum on 18 January 2022.

Please amend the claims as the following:
54.	A method of treating arthritis or cartilage damage in a human subject, the method comprising administering to a joint of the human subject an intra-articular dose of about 20 mg of a polypeptide comprising the amino acid sequence of SEQ ID NO: 17, wherein the polypeptide has chondrogenic activity.

68.	A method of treating arthritis or cartilage damage in a human subject, the method comprising administering to a joint of the human subject an intra-articular dose of about 

72.	The method of claim 68, wherein the human subject has cartilage damage.

73.	A method of treating arthritis or cartilage damage in a human subject, the method comprising administering to a joint of the human subject an intra-articular dose of about 60 mg of a polypeptide comprising the amino acid sequence of SEQ ID NO: 17, wherein the polypeptide has chondrogenic activity.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The amendment to the claims was made to correct minor informalities. The instant claims are drawn to a method of treating arthritis or cartilage damage in a human subject, the method comprising administering to a joint of the human subject an intra-articular dose of about 20 mg, about 40 mg, or about 60 mg of a polypeptide comprising the amino acid sequence of SEQ ID NO: 17, wherein the polypeptide has chondrogenic activity. The methods as claimed are novel and not taught in the prior art. While Johnson et al. (US 2014/0256643) describes numerous dosages ranging from 0.01 g/kg to about 100 mg/kg, Johnson et al., however, does not disclose with sufficient specificity the claimed fixed dose of about 20 mg, about 40 mg, or about 60 mg of the polypeptide as recited in the present claims. Therefore, Johnson et al. does not anticipate the claimed methods. The claims are also nonobvious in view of the results provided in the specification. The specification shows in the Example that the ANGPTL3 polypeptide of SEQ ID NO: 17 was administered to the knee joint of human patients who had primary osteoarthritis and were scheduled for total knee replacement (TKR). The results showed that a dose of 20 mg/knee or 40 mg/knee was used and well tolerated without any specific safety concerns in the patients, which evidence .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646
January 20, 2022